Citation Nr: 9930570	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  94-12 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability on a direct basis, as secondary to the veteran's 
service-connected left knee disability, and as aggravated by 
the veteran's service-connected left knee disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a status post left knee arthrotomy, for the period from 
October 1, 1992, to February 23, 1994.  

3.  Entitlement to an evaluation in excess of 20 percent for 
a status post left knee arthrotomy, for the period from June 
1, 1994, to April 26, 1998.

4.  Entitlement to an increased evaluation for a total left 
knee replacement, for the period after June 1, 1999, 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1957 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
RO, which found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
residuals of a right knee injury.  Thereafter, in April 1997, 
the Board determined that new and material evidence had been 
submitted in order to reopen the veteran's claim and remanded 
the veteran's newly reopened claim for further development.  
In April 1997, the Board also remanded the issue of secondary 
service connection for a right knee disability and the issue 
of the increase in disability of the nonservice-connected 
right knee disability, due to service-connected left knee 
disability, under Allen v. Brown, 7 Vet.App. 439 (1995) for 
development as inextricably intertwined with the issue of 
direct service connection which was being remanded for 
development following reopening by the Board.  

The appeal also comes from the same January 1993 rating 
decision by which the RO denied a claim for an increased 
(compensable) evaluation for the veteran's status-post left 
knee arthrotomy.  By a rating decision dated January 1999, 
the RO granted the veteran an increased rating for his 
status-post left knee arthrotomy to 10 percent effective 
October 1, 1992, 100 percent effective February 23, 1994 
(temporary total rating under 38 C.F.R. § 4.30), and 20 
percent effective June 1, 1994.  By a June 1998 rating 
decision, the RO recharacterized the veteran's left knee 
disability as a left knee total replacement and increased the 
veteran's rating to 100 percent effective April 27, 1998, and 
assigned a 30 percent rating effective June 1, 1999.  The 
veteran continued his appeal.

The veteran was afforded an initial Board hearing in 
September 1996.  In subsequent correspondence, the veteran 
requested another such hearing.  However, in June 1999, 
pursuant to a letter sent by the Board, the veteran clarified 
that he no longer wanted a hearing.  

In a letter dated January 1999, the veteran asserted that he 
should have been assigned a compensable rating for his left 
knee since he left service.  This claim is referred to the RO 
for appropriate adjudication.  

At the veteran's September 1996 hearing (page 5), he asserted 
claims for service connection for a stomach disability and 
for hypertension, with both claims being secondary to the 
medication he was taking for service-connected knee 
disability.  These claims are referred to the RO for proper 
adjudication.  

The issues of entitlement to service connection for a right 
knee disability on a direct basis, as secondary to the 
veteran's service-connected left knee disability, and as 
aggravated by the veteran's service-connected left knee 
disability, as well as the issue of entitlement to an 
increased evaluation from 30 percent disabling for a total 
left knee replacement, for the period after June 1, 1999, 
will be addressed in the REMAND portion of this document.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the rating issues being considered in this 
decision has been obtained by the RO. 

2.  For the period from October 1, 1992, to February 23, 
1994, the veteran's left knee disability was manifested by 
slight lateral instability, but no more, as well as by x-ray 
evidence of osteoarthritis with almost full range of motion 
and pain on motion demonstrated.

3.  For the period from June 1, 1994, to April 26, 1998, the 
veteran's left knee disability was manifested by moderate 
lateral instability, but no more, as well as by x-ray 
evidence of osteoarthritis with limitation of extension to 5 
degrees, and pain on motion demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
period from October 1, 1992, to February 23, 1994, for a 
status-post left knee arthrotomy, specifically for lateral 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.7, , 4.71a, Diagnostic Code 5257 
(1998).

2.  The criteria for a separate evaluation of 10 percent, but 
no more, for the period from October 1, 1992, to February 23, 
1994, for degenerative joint disease of the veteran's left 
knee as a residual of his left knee arthrotomy have been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§  
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (1998).

3.  The criteria for a rating in excess of 20 percent for the 
period from June 1, 1994, to April 26, 1998, for a status-
post left knee arthrotomy, specifically for lateral 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5257 
(1998).

4.  The criteria for a separate evaluation of 10 percent, but 
not more, for the period from June 1, 1994 to April 26, 1998, 
for degenerative joint disease of the veteran's left knee as 
a residual of his left knee arthrotomy have been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §  4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records show complaints of left knee pain 
following a left knee injury in February 1958, as well as a 
re-injury a few months later.  In January 1959, the veteran 
underwent a left knee arthrotomy due to the injury, 
characterized as an internal derangement of the left knee, 
and an excision of a total left medial semilunar carriage 
tear was performed. 

The veteran's original claim for service connection was filed 
in March 1962 and service connection for the veteran's left 
knee arthrotomy was granted effective from the date of his 
claim.

In a letter dated July 1990, Dr. L. B. reported that the 
veteran had degenerative arthritis of the left knee.  He had 
range of motion 0 to 110 degrees.  He had no medial, lateral, 
anterior, posterior, or rotary instability.  It was noted 
that x-rays of the left knee revealed significant 
degenerative arthritis.  Dr. L. B. stated that within 5 to 10 
years, the veteran would require total knee arthroplasty.  

In a statement dated September 1992, the veteran stated that 
he had suffered a steady deterioration of his left knee 
resulting in increasing pain, sometimes so severe that 
walking was impossible.  He described swelling and 
discoloration.  

A December 1992 VA examination report indicated that over the 
years, the veteran had continued problems involving his left 
knee.  It was noted that the veteran had had occasional 
locking of the left knee prior to surgery, and that since 
then, the veteran still had occasional stiffness, cracking, 
popping, and swelling of the knee on 2 to 3 occasions, and 
had had collapse of the left knee, but had fallen to the 
ground only once because of this problem.  The veteran noted 
that his symptoms were worse with stair climbing, with 
walking uphill, and with extended walking.  He also noted 
that if he sat in a flexed position, as with a long 
automobile trip, he continued to have discomfort.  He noted 
that after such a long trip, he had to get up and exercise 
his legs before they returned to normal.  He noted that his 
symptoms were worse with wet-cold weather.  He noted that his 
knees required that he give up all sports activities.  

Examination showed that the veteran walked with a normal gait 
and had full range of motion of both knees without 
difficulty.  Range of motion of the knees was within normal 
limits.  A diagnosis of internal derangement of both knees 
was made.  An X-ray study revealed right knee symmetric 
narrowing of the medial tibial femoral compartment, 
subchondral sclerosis, and spurring of the intercondyle 
eminences.  

Lay statements were submitted in October 1993, which indicate 
that they knew the veteran for 20 years and observed and 
witnessed the veteran's escalating bilateral knee 
symptomatology.  

The veteran was afforded a hearing before the RO in October 
1993, a transcript of which has been associated with the 
claims folder.  Regarding his left knee, the veteran 
testified that he experienced severe pain, swelling, and 
occasionally some internal bleeding.  He stated that the pain 
was not constant when he was lying down, but that there was a 
lot of pain when he tried to go up stairs, walk up stairs, or 
do any sort of recreational activity involving walking or 
motion.  He described swelling in the knee joint.  He stated 
that it had given out of him.  He stated that he heard a 
popping and cracking in his knee.  He stated that he was on 
anti-inflammatory and pain killer drugs for his left knee.  
He stated that since discharge he had not experienced any 
injury to his right knee.  

A copy of a VA Medical Center x-ray report from December 1993 
reported that the veteran had degenerative joint disease of 
the left knee involving primarily the medial femoral tibial 
compartment.  

In a January 1994 letter, a doctor at the VA Medical Center 
wrote that the veteran complained of left knee pain, 90 
percent of which was located at the medial compartment.  He 
denied instability symptoms.  Examination showed that the 
veteran's gait was normal without evidence of pain.  There 
was a small effusion, medial joint line tenderness with a 
healed surgical scar.  Range of motion was 0 to 135 degrees.  
There was no varus or valgus instability.  His AP examination 
was stable with a negative Lochmans and a negative pivot 
shift.  On further testing, the veteran exhibited medial 
grind with profound exasperation of his pain.  His 
patellofemoral joint was supple with good patellar mobility 
and no obvious patellofemoral grind, pain, or crepitus.  
Neurological and vascular examinations were normal.  X-rays 
showed medial compartment narrowing with subcondral 
sclerosis.  There was no obvious lateral compartment or 
patellofemoral arthritic changes.  The examiner's assessment 
was that the veteran had medial compartment genu joint 
disease secondary to his original injury and post operative 
degeneration following medial meniscectomy, which was an 
anticipated outcome.  The examiner noted that the veteran 
would benefit possibly from a high tibial osteotomy in order 
to prolong the time before he would required a total knee 
arthroplasty.  

A copy of a VA operation report from February 1994 revealed 
that the veteran underwent a diagnostic operative arthroscopy 
of the left knee.  A summary of the findings revealed that 
the veteran had end stage degenerative changes in the medial 
compartment, grade 3 chondromalacia in the lateral 
compartment, and intact anterior cruciate ligament.  

The veteran was given a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30 effective from February 23, 1994 
until June 1, 1994.

A June 1995 treatment summary from Dr. J. W. was submitted.  
Examination showed moderate patellofemoral crepitus 
bilaterally.  He had swelling and tenderness along the medial 
joint line.  There was no instability of the cruciate or 
collateral ligaments.  There was mild varus deformity.  There 
was no flexion contracture.  Neurovascular examination was 
grossly normal.  X-ray studies revealed medial joint space 
loss with flattening and patellofemoral degenerative changes.  
The examiner's impression was traumatic arthritis of both 
knees. 

The veteran was afforded a hearing before a member of the 
Board in September 1996, a transcript of which has been 
associated with the claims folder.  Regarding his left knee, 
the veteran described increased pain.  He indicated that the 
surgery several year prior had limited success.  He described 
intermittent swelling and stiffness.  He stated that his knee 
had given way on him, but that he had never fallen.  He 
described difficulty climbing and descending steps and 
walking long distances.  He described a loud popping noise 
when he walked or took a step.  He described interference 
with his personal life because of his left knee condition.  
He testified that he sometimes used a cane.  Regarding 
flexion, the veteran stated that he experienced pain after 90 
degrees.  The veteran stated that his left knee pain had been 
pain-free for about 6 weeks after his 1994 surgery.  

A copy of a treatment note from Dr. J. W. was submitted from 
May 1997.  He reported that the veteran was now having severe 
bilateral knee pain that was becoming quite incapacitating.  
The veteran reported having difficulty standing, walking up 
and down stairs, getting in and out of a car, and with his 
knee bent for any period of time.  The examiner reported that 
as a result of the veteran's meniscectomy of the left knee in 
service, the veteran had developed progressively severe 
traumatic arthritis of his left knee. 

A letter from Dr. M. E. to the veteran, dated in May 1997, 
was received.  The physician stated that he no longer had 
access to the medical records of his previous patients and 
that without them could not comment on any patient's medical 
history.  He mentioned two of the veteran's other doctors and 
that the veteran might wish to speak to them.  

The veteran underwent a VA examination in October 1997.  He 
was currently able to walk 300 feet before he had to stop 
walking.  He used a cane intermittently.  His functional loss 
was due mainly to pain which he experienced in his knee.  He 
did not complain of any fatigability or incoordination.  He 
took Motrin for pain.  Examination showed that the veteran 
had full range of motion with no evidence of crepitus or 
effusion.  He had a varus deformity of both knees with no 
notable instability.  Range of motion was 5 to 125 degrees on 
the left knee.  He was neurovascularly intact.  Diagnosis was 
bilateral knee degenerative joint disease, left worse than 
right.  

In June 1998, an addendum was prepared to the November 1997 
VA examination.  The examiner stated that there was no 
clinical evidence of functional loss of either knee due to 
weakened movement, excessive fatigability, or incoordination.  
The examiner commented that the pain claimed by the veteran 
was supported by the examination and by the x-ray findings.  

Copies of hospital records from the Sinai Hospital from April 
1998 show that the veteran underwent a total knee 
arthroplasty of the left knee.  Preoperative and 
postoperative diagnoses were degenerative joint disease of 
the left knee.  

The veteran underwent a VA examination in November 1998.  The 
veteran's left knee was moderately swollen and tender.  There 
was no subluxation, contracture, laxity or instability.  
There was mild crepitus on extension.  Left knee extension 
was to 0 degrees and flexion to 90 degrees.  The left leg was 
maintained in 15 degrees of outward rotation on ambulation 
and heel and toe walking accentuated the limp.  The examiner 
considered there to be moderate to severe functional loss of 
the left knee.  There was no evidence of excess fatigability 
or incoordination.  The veteran's claim of pain was 
considered to be supported by the clinical findings.  The 
impression was status post left total knee replacement.  

In December 1998, an addendum was prepared to the November 
1998 VA examination.  It was noted that the claims folder had 
been reviewed.  It was repeated that there was no evidence of 
weakened movement excess fatigability or incoordination.  It 
was related that the veteran's claim of pain was supported by 
the objective examination and physical behavior.

In April 1999, the veteran submitted a statement that he was 
experiencing swelling and pain and was having a difficult 
time with everyday activities.

Analysis

Relevant laws and regulations regarding the veteran's 
increased rating claims.  

The veteran's claims for increased ratings are well grounded, 
meaning plausible.  The evidence has been properly developed 
and there is no further VA duty to assist the veteran with 
his claims. 38 U.S.C.A. § 5107(a) (West 1991).

Replacement of either knee joint with a prosthesis warrants a 
100 percent rating for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. § 
4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With 
intermediate degree of residual weakness, pain or limitation 
of motion, the disability will be rated by analogy to 
Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation 
is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(1998). 

When there is ankylosis of the knee, but with a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, a 30 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5256 (1998).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability, a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability, a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability, a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257 (1998).

When semilunar cartilage is dislocated with frequent episodes 
of "locking", pain, and effusion into the joint, a 20 
percent rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic 
Code 5258 (1998).

When semilunar cartilage has been removed and is symptomatic, 
a 10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5259 (1998).

Arthritis due to trauma and substantiated by x-ray findings 
is evaluated as degenerative (hypertrophic or osteoarthritis) 
arthritis based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In addition, if occasional incapacitating 
exacerbations are also demonstrated, a 20 percent rating will 
be assigned.  These ratings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010, including Note 1 (1998).

A noncompensable rating is assigned if flexion of the leg is 
limited to 60 degrees or extension is limited to 5 degrees.  
A 10 percent rating is warranted if flexion is limited to 45 
degrees or extension is limited to 10 degrees; a 20 percent 
rating is warranted if flexion is limited to 30 degrees or 
extension is limited to 15 degrees; and a 30 percent rating 
is warranted if flexion is limited to 15 degrees or extension 
is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261, respectively.  Full range of motion of 
the knee is measured from 0 degrees to 140 degrees in flexion 
and extension.  38 C.F.R. § 4.71, Plate II.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court noted that, since 
Diagnostic Code 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 do not apply.

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned. VAOPGCPREC 23-
97 (July 1, 1997).  In a later opinion, the General Counsel 
noted that even if the claimant technically has full range of 
motion but motion is inhibited by pain, a compensable rating 
for arthritis under DC 5003 and section 4.59 would be 
available. VAOPGCPREC 9-98 (August 14, 1998).


Entitlement to an evaluation in excess of 10 percent for a 
status post left knee arthrotomy, for the period from October 
1, 1992, to February 23, 1994.

The veteran has been assigned a 10 percent rating for the 
period in question under Diagnostic Code 5257, for other 
impairments of the knee, specifically recurrent subluxation 
or lateral instability.  In the Reasons and Bases of the RO's 
January 1999 Supplemental Statement of the Case, the RO 
stated that a an evaluation of 10 percent is granted if the 
record shows a recurrent subluxation or lateral instability 
of the knee which is slight.  The Board concludes that this 
10 percent rating is accurate in that the veteran stated that 
his knee had given out on him, but findings from examinations 
for the period in question did not find subluxation or 
instability.  Specifically, a January 1994 letter from a 
doctor at the VA Medical Center noted that there was no varus 
or valgus instability, and that the veteran had good patellar 
mobility.  Thus, the veteran is not entitled to an increased 
rating from 10 percent for a status post left knee arthrotomy 
for the period from October 1, 1992, to February 23, 1994 
based on lateral instability.  

As discussed above, in Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 
(impairment of the knee) was not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Thus, 
the veteran is not entitled to an increased rating from 10 
percent under Diagnostic Code 5257 for the period in question 
pursuant to 38 C.F.R. § § 4.40 and 4.45.

However, the veteran is entitled to a separate 10 percent 
rating under Diagnostic Codes 5010-5003 for the period in 
question.  Although the veteran does not meet the criteria 
for a noncompensable rating based on limitation of motion of 
the leg because his demonstrated range of motion was 
virtually full (a December 1992 VA examination noted full 
range of motion and a January 1994 letter from a VA physician 
noted range of motion from 0 to 135 degrees), x-rays confirm 
there is arthritis in the left knee joint (Dr. J. B. noted in 
a July 1990 letter that x-rays showed degenerative arthritis 
of the left knee).  Furthermore, the veteran has described 
pain on motion and the January 1994 VA letter noted medial 
grind with profound exasperation of pain.  Based on these 
findings and with consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 as directed in VAOPGCPREC 09-98, a separate 10 
percent rating is warranted under Diagnostic Codes 5010-5003 
for the period from October 1, 1992 to February 23, 1994.


Entitlement to an evaluation in excess of 20 percent for a 
status post left knee arthrotomy, for the period from June 1, 
1994, to April 26, 1998.

The veteran has been assigned a 20 percent rating for the 
period in question under Diagnostic Code 5257, for other 
impairments of the knee, specifically recurrent subluxation 
or lateral instability.  In the Reasons and Bases of the RO's 
January 1999 Supplemental Statement of the Case, the RO 
stated that a an evaluation of 20 percent was assigned for 
recurrent subluxation or lateral instability of the knee 
which was moderate.  The veteran stated that his knee had 
given out on him during the period in question.  Also, at the 
veteran's November 1997 VA examination the examiner noted 
that there was "no notable instability."  In a June 1995 
treatment summary, Dr. J. W. stated that there was no 
instability of the cruciate or collateral ligaments.  Thus, 
while the veteran was shown to have some instability, it was 
described as not "notable", and can not be described as 
more than moderate for the period in question.  Accordingly, 
the veteran is not entitled to an increased rating from 20 
percent for a status post left knee arthrotomy for the period 
from June 1, 1994, to April 26, 1998 based on lateral 
instability.  

As discussed above, in Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 
(impairment of the knee) was not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Thus, 
the veteran is not entitled to an increased rating from 20 
percent under Diagnostic Code 5257 for the period in question 
pursuant to 38 C.F.R. § § 4.40 and 4.45.

However, the veteran is entitled to a separate 10 percent 
rating under Diagnostic Code 5010-5003 for the period in 
question.  The veteran meets the criteria for a 
noncompensable rating based on limitation of extension under 
Diagnostic Code 5261, because his extension was limited to 5 
degrees at his November 1997 VA examination.  Also, as noted 
in the earlier discussion for the increased rating, x-rays 
confirm there is arthritis in the left knee joint.  
Furthermore, the veteran described pain on motion of his left 
knee for the period in question, and in the June 1998 
addendum to the November 1997 VA examination, the examiner 
commented that the pain claimed by the veteran was supported 
by the examination.  The examiner went on to note that was no 
evidence of functional loss due to weakened movement, 
excessive fatigability or incoordination so that a higher 
rating for this period is not warranted.  Based on these 
findings and with consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 as directed in VAOPGCPREC 09-98, a separate 10 
percent rating, and no more, is warranted under Diagnostic 
Codes 5010-5003 for the period from June 1, 1994, to April 
26, 1998.


ORDER

A rating in excess of 10 percent for a status post left knee 
arthrotomy, for the period from October 1, 1992, to February 
23, 1994, is denied.  

Entitlement to a separate 10 percent rating for degenerative 
joint disease of the left knee, for the period from October 
1, 1992, to February 23, 1994, is granted.

A rating in excess of 20 percent for a status post left knee 
arthrotomy, for the period from June 1, 1994, to April 26, 
1998, is denied.  

Entitlement to a separate 10 percent rating for degenerative 
joint disease of the left knee, for the period from June 1, 
1994, to April 26, 1998, is granted.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the veteran's claim for an increased rating for a 
total left knee replacement for the period after June 1, 
1999, the evidence shows that the veteran underwent a total 
left knee arthroplasty in April 1998.  His disability was 
rated as 100 percent disabling under Diagnostic Code 5055 
from April 27, 1998, to June 1, 1999.  In April 1999, the 
veteran stated that he was experiencing significant pain as 
well as swelling in his left knee.  

The Board notes some inconsistencies between the November 
1998 VA examination findings the December 1998 addendum and 
the veteran's reported complaints.  In November the examiner 
reported moderate to severe functional loss with no evidence 
of excess fatigability or incoordination with range of motion 
from full extension to flexion of 90 degrees and that the 
veteran's complaints of pain were supported by clinical 
findings.  Inasmuch as the veteran has not had a VA 
examination for the period after June 1, 1999 (his last VA 
examination was in November 1998), and he contends that his 
condition is more severely disabling than his 30 percent 
rating reflects, he should be afforded a VA examination to 
determine the severity of his left knee disability.  The 
Court has stated that the duty to assist claimants in 
developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In evaluating the severity of the veteran's left knee 
disability, his limitation of motion of the knee due to pain 
must be considered.  Specifically, in evaluating increased 
rating claims for musculoskeletal disabilities, the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In the case of DeLuca 
v. Brown, 8 Vet.App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1998) or 38 C.F.R. § 4.45 (1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim.  

In a recent opinion issued by the VA's Office of the General 
Counsel, it was determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998).  Therefore, 
when the RO rates the veteran's left knee disability, the RO 
must determine whether the veteran is entitled to a separate 
rating for arthritis of the left knee.  

In regard to the veteran's claim of entitlement to service 
connection for a right knee disability, he is contending that 
his knee should be service connected under three different 
theories.  He is claiming that his current right knee 
disorders are related to service.  He is claiming that his 
current right knee disorders are due to his service-connected 
left knee disability.  He is also claiming that his non 
service-connected right knee disability was aggravated by his 
service-connected left knee disability.  These issues had 
been remanded by the Board in April 19978 as inextricably 
intertwined.

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Court has defined a well-grounded 
claim as "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

The Court has established a three pronged test to determine 
whether a claim is well grounded.  There must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the injury 
or disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992).

The veteran has submitted several statements from his private 
doctor, Dr. J. W.  In June 1995, Dr. J. W. provided an 
impression of traumatic arthritis of both knees, and opined 
that the veteran's bilateral knee disabilities stemmed from 
his original inservice bilateral knee injuries.  In May 1997, 
Dr. J. W. stated that due to the progressive development of 
left knee pain, the veteran had to shift a lot of his weight 
to his right knee, and subsequently developed degenerative 
changes of his right knee as a result of an altered gait 
pattern.  Service medical records show that the veteran was 
seen for complaints of a locking right knee and right knee 
pain. 

While the veteran claims that he injured his right knee in 
service (and the service medical records do show treatment 
for right knee pain in service), there were no findings made 
regarding the veteran's right knee at his separation 
examination.  The first post-service treatment record 
regarding the veteran's right knee was not until almost two 
years after service (the veteran was seen in November 1962 
for right knee traumatic synovitis).  

It is also pertinent to note that a treatment record from Dr. 
N. K. from October 1988 reported that the veteran fell and 
twisted his right knee two months prior, and it was noted 
that the past history was negative for the right knee, 
although the veteran received treatment in service for his 
left knee.  In January and February 1989, the veteran 
underwent a partial medial meniscectomy on his right knee.  A 
medical record from Dr. L. B., dated in July 1990, is 
pertinent for a history of bilateral knee injuries in 
service; the development of "further discomfort" 10 years 
ago (approximately in 1980); a work-related right knee injury 
two years ago (approximately in 1988); and, orthopedic 
treatment and right knee arthroscopic surgery soon 
thereafter.  

As the veteran's claim is well-grounded, and the evidence 
shows that his right knee disorders might either be related 
to service or to his service-connected disability, further 
development of his claim for a right knee disability should 
be undertaken.  The veteran should be scheduled for a VA 
examination in order to clarify the nature and etiology of 
the veteran's right knee disorder(s).  The examiner should 
determine whether the veteran's right knee disorder(s) are 
related to an event of service origin, or in the alternative, 
whether they are proximately due to or the result of his 
service-connected left knee disability, or whether the 
veteran's left knee disability aggravated the veteran's 
claimed right knee disorder(s). See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder. 

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected left knee disability, as well 
as the nature and etiology of any right-
knee disorders.  The examiner should 
provide diagnoses of all disorders of the 
veteran's left and right knees.  
Regarding the veteran's right knee, the 
examiner should discuss the etiology of 
all diagnosed right knee disorders.  Such 
tests as the examining physician deems 
appropriate should be performed to 
include any neurological testing.  These 
tests should include a complete test of 
the range of motion of the veteran's 
knees.  The examination report should 
include responses to the following 
medical questions:

a.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension?  Is there 
objective evidence of pain on 
motion?

b.  Does the veteran have arthritis 
of the left knee?

c.  Is the veteran's left knee 
ankylosed, and if so, at what degree 
of flexion is the left knee 
ankylosed?

d.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?  

f.  Does the veteran have chronic 
residuals stemming from his left 
knee replacement, consisting of 
severe painful motion or weakness?

g.  Identify all disorders of the 
right knee (provide diagnoses).

h.  After considering all treatment 
records, including service medical 
records, is it at least as likely as 
not that any of the veteran's right 
knee disorder(s) are related to 
service?  

i.  After considering all treatment 
records, including treatment records 
from 1988 and 1989 showing that the 
veteran fell and twisted his right 
knee during this time period, is it 
at least as likely as not that the 
veteran's right knee disorders are 
proximately due to or the result of 
his service-connected left knee 
disability?  

j.  If such disorders identified in 
question (g) are unrelated to 
service or to the veteran's service-
connected left knee disability, did 
the veteran's service-connected left 
knee disability aggravate such 
disorders beyond the natural 
progression of such disorders?  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claims of entitlement to an 
increased rating for his service-
connected total left knee replacement, 
rated as 30 percent disabling for the 
period after June 1, 1999, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca, supra.  In so doing, 
the RO should consider whether the 
veteran is entitled to a separate rating 
for arthritis and should also consider 
the Office of the General Counsel 
opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 09-98 (August 14, 1998).  

The RO should also readjudicate the 
appellant's claim of entitlement to 
service connection for a right knee 
disability on a direct basis, as 
secondary to the veteran's service-
connected left knee disability, and as 
aggravated by the veteran's service-
connected left knee disability under 
Allen v. Brown, 7 Vet.App. 439 (1995).

In the event that the claims are not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

